Title: To Thomas Jefferson from Charles Scott, 31 January 1807
From: Scott, Charles
To: Jefferson, Thomas


                        
                            Sir
                            
                            Canewood (K) 31st. Jany 1807
                        
                        The object of this letter is to name to You Messrs. Henry C Gist & Jessie Bledsoe. Those gentlemen are of
                                Very good Standing with us & of great respectability, ther errand to
                            the Federal City is to report a Lead mine in the Indeany teritory, which they wish to have an Intrest in upon reasonable
                            terms.
                        Give me leave my Dear Sir to ask the favor of Your attention to them which will do Honor to 
                  Sir Your obt.
                            Hble Servt
                        
                            Chs. Scott
                            
                        
                    